1

2

3

4                                  UNITED STATES DISTRICT COURT
5                                         DISTRICT OF NEVADA
6                                                    ***
7    BERNARD YOUNG,                                      Case No. 2:18-cv-00110-RFB-VCF
8                       Petitioner,                                           ORDER
             v.
9
     BRIAN E. WILLIAMS, et al.,
10
                       Respondents.
11

12          Petitioner’s motion for an extension of time and for appointment of counsel (ECF No. 16)

13   is GRANTED. Following further review of the record, including the motion to dismiss, the Court

14   concludes that appointment of counsel is in the interests of justice given, inter alia, the lengthy

15   sentence of 32 to 100 years and the complexities of petitioner’s case. Counsel will therefore be

16   appointed and given an opportunity to file an amended petition. The deadline for opposing the

17   respondents’ motion to dismiss is hereby STAYED and will be reset, if necessary, following

18   appearance of counsel.

19          IT FURTHER IS ORDERED that the Federal Public Defender shall be provisionally

20   appointed as counsel and shall have thirty (30) days to undertake direct representation of petitioner

21   or to indicate to the Court the office’s inability to represent petitioner in these proceedings. If the

22   Federal Public Defender is unable to represent petitioner, the Court will appoint alternate counsel.

23   The counsel appointed will represent the petitioner in all federal proceedings related to this matter,

24   including any appeals or certiorari proceedings, unless allowed to withdraw. A deadline for the

25   filing of an amended petition and/or seeking other relief will be set after counsel has entered an

26   appearance. The Court anticipates setting the deadline for approximately one hundred twenty (120)

27   days from entry of the formal order of appointment. Any deadline established and/or any extension

28   thereof will not signify any implied finding of a basis for tolling during the time period established.
1    Petitioner at all times remains responsible for calculating the running of the federal limitation

2    period and timely presenting claims. That is, by setting a deadline to amend the petition and/or by

3    granting any extension thereof, the Court makes no finding or representation that the petition, any

4    amendments thereto, and/or any claims contained therein are not subject to dismissal as untimely.

5    See Sossa v. Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).

6           The Clerk accordingly shall send a copy of this order to the pro se petitioner, the Nevada

7    Attorney General, the Federal Public Defender, and the CJA Coordinator for this division.

8           IT IS SO ORDERED.

9
            DATED this 24th day of January, 2019.
10

11
                                                          RICHARD F. BOULWARE, II
12                                                        UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                     2
